Citation Nr: 0122943	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-12 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for low back disability, to 
include degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
degenerative changes of the lumbosacral spine.  The appeal 
was previously before the Board and was denied as not well-
grounded by decision dated April 6, 1996.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to an 
unopposed motion for remand and to stay proceedings, the 
Court issued an Order in December 2000 vacating the Board's 
April 6, 1996, decision and remanding the case to the Board 
for further review in light of the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REMAND

As noted in the introduction, the case has been remanded by 
the Court for consideration under the Veterans Claims 
Assistance Act of 2000.  This newly enacted legislation 
eliminates the well-grounded claim requirement and provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has also issued final rules 
to amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In reviewing the claims file, it appears that the veteran 
contends that he suffered from low back pain prior to 
service, during service, and since his discharge from 
service.  He reported receiving treatment from a private 
physician, William Chin-Lee, M.D., from 1965 until sometime 
in the mid-1980's.  The record does include copies of 
clinical records documenting treatment by Dr. Lee for low 
back lifting injuries in 1980 and 1985.  However, Dr. Lee has 
indicated that his treatment records prior to 1980 are no 
longer available.  Nevertheless, in a November 30, 1994, 
letter, Dr. Lee reported that he treated the veteran for 
"back trouble" on March 19, 1965, April 8, 1968, May 25, 
1968, August 3, 1969, and February 7, 1970.  He further 
reported that treatment included analgesics and physical 
therapy and that the veteran had a history of "back 
trouble."  However, he did not indicate whether he arrived 
at any medical diagnosis for the "back trouble."  

Clarification as to the nature of the "back trouble" 
treated by Dr. Lee from 1965 to 1970 may be critical in 
reaching an equitable determination in the present appeal.  
The Board believes that the assistance to the veteran 
provisions of the Veterans Claims Assistance Act of 2000 and 
the implementing regulation require a VA effort to obtain 
clarifying information from Dr. Lee.  Moreover, a VA medical 
etiology opinion would be helpful.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and undertake all necessary action to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  

2.  The RO's efforts should specifically 
include contacting William Chen-Lee, M.D. 
(after obtaining any necessary consent to 
the release of medical documents) and 
requesting any information and 
clarification he may be able to provide 
as to the nature of the veteran's back 
problems which he treated from 1965 to 
1970.  With regard to the reported dates 
of treatment, he should be asked to 
indicate the source for reporting such 
treatment dates.  He should also be 
requested to report any medical diagnoses 
or impressions which were made during 
that period with regard to the low back.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to ascertain the 
nature and etiology of any low back 
disorder(s).  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All medically 
indicated special studies and tests, 
including x-ray studies if deemed 
medically advisable, should be 
accomplished.  The examiner should 
clearly report all chronic low back 
disorders found to be present.  As to 
each such chronic low back order found to 
be present, the examiner should offer an 
opinion as to the time period when such 
chronic low back disorder was first 
manifested.  A detailed rationale, 
including discussion of the significance 
of the veteran's reported history of low 
back pain over the years, would be 
helpful and is hereby requested.

4.  The RO should then review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
veteran's claim remains denied, then the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The purpose of this remand is to assist the veteran and to 
ensure compliance with the Veterans Claims Assistance Act of 
2000.  The veteran and his representative have the right to 
submit additional evidence and argument in support of the 
matters addressed in this Remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



